Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of 1-4, 9-10, 12-13 and 42-45 in the reply filed on 09/22/22 is acknowledged.  The traversal is on the ground(s) that mutually exclusive is not established.  This is found persuasive and the restriction is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (CN 102683853).
Regarding claims 30-31, Deng discloses in Figures 1-3, a radiating element, comprising:
a first dipole radiator (4) that extends along a first axis, the first dipole radiator (4) including a first pair of dipole arms (4, 4) that have a first electrical length and a second pair of dipole arms (5, 5) that have a second electrical length that is different than the first electrical length, the first pair of dipole arms stacked on top of the second pair of dipole arms and separated from the second pair of dipole arms by a dielectric layer (3),
wherein the first pair of dipole arms are galvanically coupled (via 7) to the second pair of dipole arms;
wherein the first pair of dipole arms are configured to resonate at a first frequency and the second pair of dipole arms are configured to resonate at a second frequency that is different than the first frequency, the first and second frequencies being within an operating frequency band of the radiating element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 12-13, 42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al (US 2016/0301136) in view of Hsu et al (US 2016/0352019).
Regarding claims 1-2, Jan discloses in Figures 1-2, a radiating element, comprising:
a first dipole radiator (RT1, RT3, see Fig. 2A) that extends along a first axis, the first dipole radiator including a first pair of dipole arms (RT1_2, see Fig. 2A) that are configured to resonate at a first frequency (see par. 0025) and a second pair of dipole arms (RT1_1,) that are configured to resonate at a second frequency that is different than the first frequency;
a second dipole radiator (RT2, RT4, see Fig. 2B) that extends along a second axis, the second dipole radiator (RT2, RT4) including a third pair of dipole arms (RT2-2) that are configured to resonate at the first frequency and a fourth pair of dipole arms (RT2-1) that are configured to resonate at the second frequency.
Jan does not disclose wherein each dipole arm in the first pair of dipole arms comprises a plurality of widened sections that are connected by intervening narrowed sections; and
wherein each dipole arm in the third pair of dipole arms comprises a plurality of widened sections that are connected by intervening narrowed sections.
Hsu discloses in Figure 13, wherein each dipole arm of a dipole comprising a plurality of widened sections (1311, 1315, 1317) that are connected by intervening narrowed sections (1314, 1316).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify each of the dipole arms of each of dipole radiators of Jan with the dipole arms as taught by Hsu to improve antenna performance. Therefore, to employ having the dipole arms as claimed invention would have been obvious to person skill in the art.
Regarding claims 3-4, as applied to claims 1- 2, Jan, Fig. 2 and Hsu, Fig. 13, disclose, 
wherein each dipole arm in the second pair of dipole arms (RT1_1, Fig. 2A) and each dipole arm in the fourth pair of dipole arms (RT2_1, Fig. 2B) comprises a plurality of widened sections that are connected by intervening narrowed sections;
wherein each of the dipole arms (RT1_2) in the first pair of dipole arms includes more widened sections than do each of the dipole arms in the second pair (RT1_1) of dipole arms.
Regarding claim 9, Jan discloses every feature of claimed invention as expressly recited in claim 1, wherein the second pair of dipole arms is capacitively coupled to the first pair of dipole arms. However, capacitive coupling between dipole arms form bandwidth improving is not new in the art of the antenna. One of such examples is the teaching of Manry (US 9,172,147), Figs. 3, wherein the second pair of dipole arms (302) is capacitively coupled (310) to the first pair of dipole arms (306). Therefore, to employ having the conductive vias as claimed invention would have been obvious to person skill in the art.
Regarding claim 10, Jan and Hsu discloses every feature of claimed invention as expressly recited in claim 1, except for wherein a plurality of conductive vias electrically connect the second pair of dipole arms to the first pair of dipole arms. However, conductive vias for electrically coupling is not new in the art of the antenna. One of such examples is the teaching of Deng, (CN 102683853), Figs. 1-3, wherein a plurality of conductive vias (7) electrically connect the second pair of dipole arms (5) to the first pair (4) of dipole arms. Therefore. to employ having the conductive vias as claimed invention would have been obvious to person skill in the art.
Regarding claim 12, Jan discloses in Figures 1-2, wherein the first frequency and the second frequency are within an operating frequency band of the radiating element.
Regarding claim 13, Jan discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the first frequency is below a center frequency of the operating frequency band of the radiating element and the second frequency is above the center frequency of the operating frequency band of the radiating element. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to set lengths of the first pair of dipole arms and the second dipole arm for desired frequencies for the radiating device. Therefore, to employ having the first and second frequency as claimed invention would have been obvious to person skill in the art.
Regarding claims 42 and 44-45, as applied to claim 1, Jan and Hsu, discloses 
wherein each dipole arm in the second pair of dipole arms comprises a plurality of widened sections (see Hsu, Fig. 13, 1317, 1315, 1311, 1321, 1325, 1327);
wherein the widened sections in each dipole arm in the second pair of dipole arms are only electrically connected to each other through one of the dipole arms in the first pair of dipole arms;
wherein at least two of the widened sections in at least one of the dipole arms in the first pair of dipole arms are only electrically connected to each other through an intervening narrowed section that is part of one of the dipole arms in the second pair of dipole arms.
Claims 19-20, 22, 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 102683853) in view of Jones (US 2015/0070234).
Regarding claim 19, Deng discloses a radiating element, comprising:
a dipole printed circuit board (3), the dipole printed circuit board including a first dipole radiator that includes a first pair of dipole arms (4) that are configured to resonate at a first frequency and a second pair of dipole arms (5) that are configured to resonate at a second frequency that is different than the first frequency,
wherein the first pair of dipole arms comprises a metal pattern (4) on a first layer (31) of the dipole printed circuit board and the second pair of dipole arms comprises a metal pattern (5) on a second layer (32) of the dipole printed circuit board.
Deng does not disclose the dipole printed circuit board mounted on a feed stalk printed circuit board. 
Jones discloses in Figure 4A, the dipole printed circuit board (414) mounted on the feed stalk printed circuit board (440). It would have been obvious to one having ordinary skill in the art before the time the invention was made to include a feed stalk printed circuit board of Jones in the radiating element of Deng to provide feed signal to the dipole board. Therefore, to employ having the feed stalk printed circuit board as claimed invention would have been obvious to person skill in the art.
Regarding claim 20, Deng discloses every feature of claimed invention as expressly recited in claim 19, except for the dipole printed circuit board further including a second dipole radiator that includes a third pair of dipole arms that are configured to resonate at the first frequency and a fourth pair of dipole arms that are configured to resonate at the second frequency, and wherein the third pair of dipole arms comprises part of the metal pattern on the first layer of the dipole printed circuit board and the fourth pair of dipole arms comprises part of the metal pattern on the second layer of the dipole printed circuit board. However, such difference is not patentable. 
It is common practice and well known in the art that dipole radiator can be use alone or in array for improving antenna gain. Therefore, it would have been obvious to one having ordinary skill in the art before the time the invention was made to include an additional first dipole radiator (or second dipole radiator) to the dipole printed circuit board to improve antenna gain. Therefore, fore to employ having the second radiator as claimed invention would have been obvious to person skill in the art.
Regarding claim 26, as applied to claim 19, Jones discloses in Figure 1, wherein the first dipole radiator further comprises a third pair of dipole arms (120) that are configured to resonate at a third frequency that is different than the first and second frequencies.
Regarding claims 28-29, Jones discloses in Figure 1, mounted on a base station antenna as part of a first linear array of radiating elements that are configured to transmit RF signals in a first operating frequency band, the base station antenna further comprising a second linear array of radiating elements that are configured to transmit RF signals in a second operating frequency band;
wherein at least one of the dipole arms in the first pair of dipole arms horizontally overlaps one of the radiating elements in the second linear array of radiating elements.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN 102683853) in view of Jones and further in view of Hsu et al (US 2016/0352019).
Regarding claim 21, Deng discloses every feature of claimed invention as expressly recited in claim 19, except for wherein each dipole arm in the first and second pairs of dipole arms comprises a plurality of widened sections that are connected by intervening narrowed sections.
Hsu discloses in Figure 13, wherein each dipole arm of a dipole comprising a plurality of widened sections (1311, 1315, 1317) that are connected by intervening narrowed sections (1314, 1316).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify each of the dipole arms of each of dipole radiators of Deng with the dipole arms as taught by Hsu to improve antenna performance. Therefore, to employ having the dipole arms as claimed invention would have been obvious to person skill in the art.
Regarding claim 22, as applied to claim 21, Jones discloses in Figures 4A-4B, wherein each dipole arm in the first pair of dipole arms includes first and second spaced-apart conductive segments (470A, 470B) that together form a generally oval shape.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845